 


110 HR 4652 IH: Environmental Justice Access and Implementation Act of 2007
U.S. House of Representatives
2007-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 4652 
IN THE HOUSE OF REPRESENTATIVES 
 
December 13, 2007 
Mr. Hastings of Florida (for himself, Ms. Solis, Mr. Conyers, Mr. Ellison, Ms. Kilpatrick, Ms. DeGette, Mr. Udall of Colorado, Mr. Pallone, Mrs. Christensen, Mr. Meek of Florida, Ms. Corrine Brown of Florida, Mr. Wexler, Ms. Wasserman Schultz, Mr. Honda, Mr. Payne, Mr. Serrano, Mr. Clay, Mr. Berman, Ms. Lee, Mr. Nadler, Mr. Hinchey, Ms. Jackson-Lee of Texas, Mr. Hinojosa, Mr. Kucinich, and Ms. Berkley) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To direct each Federal agency to establish an Environmental Justice Office, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Environmental Justice Access and Implementation Act of 2007 .  
2.Definitions 
(a)Definition of environmental justiceFor purposes of carrying out this Act, the following definitions shall apply: 
(1)The term environmental justice means the fair treatment and meaningful involvement of all people regardless of race, color, national origin, educational level, or income with respect to the development, implementation, and enforcement of environmental laws and regulations in order to ensure that— 
(A)minority and low-income communities have access to public information relating to human health and environmental planning, regulations and enforcement; and 
(B)no minority or low-income population is forced to shoulder a disproportionate burden of the negative human health and environmental impacts of pollution or other environmental hazard. 
(2)The term fair treatment means policies and practices that ensure that no group of people, including racial, ethnic, or socioeconomic groups bear disproportionately high and adverse human health or environmental effects resulting from Federal agency programs, policies, and activities. 
(b)Identification and prioritization of environmental justice communitiesFor purposes of Executive Order 12898, criteria for defining an environmental justice community shall include demographic characteristics, such as percentages of minority and low-income residents within an area with a higher than average rate of— 
(1) health vulnerabilities, such as cancer mortality and incidence rate, infant mortality, low birth weight, asthma, and childhood lead poisoning; and 
(2)exposure to environmental conditions, such as facility density and proximity to Corrective Action/Superfund Sites, Brownfields, Enforcement Data (percent and number of uninspected facilities, percent and number of unaddressed violations, average and total penalty and air nonattainment status), hazardous emissions, attainment status, hazardous indoor air quality, hazardous water quality, and traffic related to the covered or uncovered, transport of polluting substances. 
3.Implementation and integration of Federal environmental justice initiatives 
(a)Establishment of Offices of Environmental JusticeFor purposes of Executive Order 12898, each of the following shall establish an Office of Environmental Justice: 
(1)Department of Defense. 
(2)Department of Justice. 
(3)Department of the Interior. 
(4)Department of Agriculture. 
(5)Department of Commerce. 
(6)Department of Labor. 
(7)Department of Health and Human Services. 
(8)Department of Housing and Urban Development. 
(9)Department of Transportation. 
(10)Department of Energy. 
(11)Department of Homeland Security 
(12)Environmental Protection Agency. 
(13)Office of Management and Budget. 
(14)Office of Science and Technology Policy. 
(15)Office of the Deputy Assistant to the President for Environmental Policy. 
(16)Office of the Assistant to the President for Domestic Policy. 
(17)National Economic Council. 
(18)Council of Economic Advisers. 
(19)Department of State. 
(20)Such other Government entities as the President may designate. 
(b)Characteristics of offices of environmental justiceOffices established by this Act shall be overseen by a Director of Senior Executive Service designation with environmental justice activities as their primary responsibility. Such offices should be established within 6 months of enactment of this Act 
(c)Integration of environmental justice policies in agency actionsFor purposes of the environmental justice strategies developed by agencies under Executive Order 12898, each agency shall integrate the strategy into the operation and mission of the agency and explicitly address compliance with this Act, including in the following activities: 
(1)Future rulemaking activities. 
(2)The development of any future guidance, environmental reviews (including NEPA, CAA, Federal Land Policy Act), regulation, or procedures for Federal agency programs, policies, or activities that affect human health or the environment. 
(d)Interagency Federal Working Group coordination and guidanceThe Interagency Federal Working Group on Environmental Justice (in this section referred to as the Working Group) shall— 
(1)coordinate an integrated environmental justice training plan for the Federal agencies and offices listed in subsection (c); 
(2) formalize meaningful public participation goals and procedures; 
(3) survey the Federal agencies and offices to determine what is effective and how to best facilitate outreach without duplicating efforts; 
(4) develop a strategy for allocating responsibilities and ensuring participation in multi-agency projects, even when faced with competing agency priorities; and 
(5) coordinate plans to communicate research results so reporting and outreach activities produce more useful and timely information.  
(e)Agency public participation efforts 
(1)Outreach effortsEach Federal agency listed in subsection (c) shall carry out and report outreach activities to the Working Group, including the following: 
(A)Respond directly to inquiries from the public and other stakeholders. 
(B)Maintain Web sites and listservers. 
(C)Produce and distribute hardcopy documents and multimedia products. 
(D)Conduct or sponsor briefings, lectures, and press conferences. 
(E)Testify before Congress or other government bodies. 
(F)Finance scholarships, fellowships, and internships. 
(G)Support museum exhibits and other public displays. 
(H)Sponsor, participate, or otherwise contribute to meetings attended by stakeholders. 
(I)Provide scientifically-sound content for K–12 education activities. 
(J)Fund outreach efforts managed outside the Federal Government. 
(2)StakeholdersTo ensure their active public participation and to provide input early in environmental decision-making, Federal agencies along with the Working Group shall develop ways to enhance partnerships and coordination with stakeholders, including affected communities, Federal, Tribal, State, and local governments, environmental organizations, nonprofit organizations, academic institutions (including Historically Black Colleges and Universities (HBCUs), Hispanic Serving Institutions (HSIs), and Tribal Colleges), and business and industry. 
(f)Authorization of appropriations 
(1)There are authorized to be appropriated for each of the entities named in section 3(a) and (b), $1,000,000 for each of fiscal years 2008 through 2018 to carry out this section. 
(2)There are authorized to be appropriated for the purposes of section 3(c), (d), and (e) such sums as may be necessary for each of fiscal years 2008 through 2018. 
4.Community access and participation in Federal environmental justice initiatives 
(a)Community Technology Centers 
(1)In generalFederal agencies shall collaboratively fund and establish community technology centers to assist with technical assistance issues in the environmental justice area, coordinated by the Interagency Federal Working Group on Environmental Justice. 
(2)DescriptionIn this subsection, the term community technology center (CTC) refers to programs with the goal of providing at least 10 hours of open access a week for anyone in a community, especially youth and adults in low-income urban and rural communities, for purposes of providing technical assistance to communities experiencing issues associated with environmental hazards. 
(3)LocationA community technology center may be located in places such as libraries, community centers, schools, churches, social service agencies, low-income residential housing complexes, and Minority Academic Institutions (such as Historically Black Colleges and Universities, Hispanic Serving Institutions, and Tribal Colleges). 
(4)Criteria for establishment of community technology centersThe President shall recommend the minimum number of community technology centers based on demographic profiles of environmental justice communities, within 12 months of the implementation of this Act. 
(5)Activities of Community Technology CenterA community technology center funded under this section shall— 
(A)assist community members in becoming active participants in cleanup and environmental development activities; 
(B)provide independent and credible technical assistance to communities affected by hazardous waste contamination; 
(C)review and interpret technical documents and other materials; 
(D)sponsor workshops, short courses, and other learning experiences to explain basic science and environmental policy; 
(E)inform community members about existing technical assistance materials, such as publications, videos, and web sites; 
(F)offer training to community leaders in facilitation and conflict resolution among stakeholders; and 
(G)create technical assistance materials tailored to the identified needs of a community. 
(6)Reporting requirementsTo further the development of the mandated environmental justice offices, the following reports on identified accomplishments, complaints, and implementation of this Act shall be undertaken: 
(A)The President shall present an annual report to Congress on the state of environmental justice in the agencies identified in this Act within 12 months after the enactment of this Act. 
(B)The Government Accountability Office shall report to Congress an evaluation of the implementation of this Act within 18 months after the enactment of this Act. 
(b)Authorization of appropriationsThere are authorized to be appropriated to the entities named in this section such sums as may be necessary for each of fiscal years 2008 through 2018 to carry out this section. 
5.Documentation and reportsTo further the development of the mandated environmental justice offices, and other initiatives set forth by this Act, the following reports on identified accomplishments, complaints, and implementation of this Act shall be undertaken: 
(1)The President shall present an annual report to Congress on the state of environmental justice in the agencies identified in this Act within 12 months after the enactment of this Act. 
(2)The Government Accountability Office shall report to Congress an evaluation of the implementation of this Act within 18 months after the enactment of this Act. 
 
